United States Court of Appeals
                       For the First Circuit


No. 01-2600

              LAUREL CASEY and ASTERIX AND OBELIX, LLC,

                       Plaintiffs, Appellants,

                                 v.

                    CITY OF NEWPORT, RHODE ISLAND

                        Defendant, Appellee.


                            ERRATA SHEET



     The opinion of this court issued October 16, 2002, should be
amended as follows:

     On page 27, footnote 10: "As we have explained," should be
replaced with "As the Supreme Court has explained,"